DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 1 under heading “Double Patenting” , filed July 20, 2022, with respect to claims 1, 4-6, 10, and 12-14 rejected on the grounds of non-statuatory double patenting over claims 1-20 of USSN 17/183,595  have been fully considered and are persuasive.  The double patenting rejections have been withdrawn as the present invention has an earlier effective US filing date. 

Allowable Subject Matter
Claims 1, 4-10 , 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a process kit for use in a process chamber with a slit door having an arcuate profile and including a first plate, second plate, actuator, opening, insert, and fasteners which are threaded into a central opening as recited as in claims 1 and 10 of the present invention. Likewise, the prior art of record fails to teach or fairly suggest a process kit for use in a process chamber with a slit door having an arcuate profile and including a first plate, second plate, middle plate, cover plate, and fasteners extending through the cover plate to an upper surface of the middle plate as recited in claim 7 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Weaver (US 7,147, 424) teaches an automatic door opener see Figs. 3A-3D.
Tanase et al (US 7,575, 220) teaches a curved slit valve door 300 with an actuators 330, 430.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716